DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Per amendment dated 6/10/22, claims 1-27 are currently pending in the application, with claims 19-27 being withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election of Group I invention (claims 1-18) was made without traverse on 10/6/20.

In the view of the amendment and persuasive arguments filed on 6/10/22, the prior art rejections as set forth in the office action dated 12/10/21 are withdrawn. Additionally, in view of newly found art, new grounds of rejections are presented herein below. Examiner regrets the delay in prosecution as a result of mailing this second nonfinal office action.

Claim Objection
Claim 18 is objected to because of the following informality: 
The claimed recites the limitation “said filler and/or additive” but the recited Markush listing includes only additive species. The limitation “said filler and/or additive” may be amended to recite “said additive”.
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinkney et al. (US 3,637,559) as evidenced by Turner et al. (US 4,386,000 A), in view of Lin et al. (US 6,362,271 B1).
Regarding claim 1, Pinkney teaches coating compositions comprising methyl methacrylate monomer/polymer syrup, a substituted aniline activator, benzoyl or chlorobenzoyl peroxide, and a hindered phenol stabilizer (Ab.), such as compositions comprising a polymer such as methyl methacrylate homopolymer (i.e. poly(methyl methacrylate)) and copolymers of methyl methacrylate, said polymer having an inherent viscosity of 0.15 to 0.6 (reads a (meth)acrylic polymer comprising at least 90 percent by weight of methyl methacrylate a)) (col. 2, 29-41, col. 3-col. 4, line-11, ref. claim 1), about 1-9 parts, of a monomer such as methyl methacrylate, per part by wt. of said polymer (reads on (meth) acrylic monomer b)) (col. 2, lines 41-47, col. 4, line 49, ref. claim 1), about 1-10% by wt., based on the wt. of said monomer, of a catalyst such as benzoyl peroxide (reads on at least one initiator c)) (col. 2, lines 57-61, col. 6, lines 38-55), from about 0.1 % by wt. to about 1 wt.%, based on the wt. of said monomer, of an activator, i.e. from about 1,000 to 10,000 ppm (reads on activator d)) (col. 2, lines 60-67, col.6-col. 7, bridging paragraph), and a hindered phenol stabilizer (read on inhibitor of claimed b)) (col. 1, line 22, cool. 7, line 12-26).
Coating compositions of Example 2 are prepared by mixing a pair of compositions each having a viscosity of 15-22 cp as determined with a Brookfield viscometer using a No. 2 spindle at 60 r.p.m., i.e. blended composition obtained by mixing 1A with 1B, 2A with 2B, and 3A with 3B, each comprise PMMA, methyl methacrylate monomer, benzoyl peroxide (i.e. an initiator), N,N-dimethyl toluidine (i.e. an activator) and hydroquinone (i.e. an inhibitor) (col. 10, lines 1-24).
Pinkney is silent with regard to a composition comprising a (meth)acrylic polymer having a wt. average molecular weight larger than 50,000, wherein said composition has a dynamic viscosity within the claimed range.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Pinkney teaches a composition comprising claimed components by mixing a pair of compositions each having a viscosity of 15-22 cp, as determined with a Brookfield viscometer using a No. 2 spindle at 60 r.p.m (Example 2). Per evidence reference to Turner, the viscosity measured in a Brookfield Viscometer using spindle No. 2 at 60 r.p.m. corresponds to dynamic viscosity (col. 5, lines 16-20). Thus, Pinkney’s teaching of 15-22 cp, i.e. 15-22 mPa*s, falls within the claimed range of dynamic viscosity.
Pinkney teaches polymers, such as methyl methacrylate homopolymer and copolymers of methyl methacrylate, having an inherent viscosity of about 0.15 to 0.6, as determined at 20oC in chloroform solution as a concentration of 0.5 g/dl (col. 3-4, bridging paragraph, Example 2 that relies on polymer of Example 1). The secondary reference to Lin discloses a plot of inherent viscosity of PMMA as a function of MW, according to which the molecular weight (MW) of  PMMA increases linearly with inherent viscosity (Figure 1), with a molecular wt. of about 50,000 as corresponding to an inherent viscosity of about 0.2.

    PNG
    media_image1.png
    558
    723
    media_image1.png
    Greyscale

Thus, a skilled artisan would reasonably expect a similar linear trend for Pinkney’s polymers, i.e. increasing molecular weight of methyl methacrylate homopolymer and copolymers of methyl methacrylate with increasing inherent viscosity, and reasonably expect the wt. average molecular wt. of Pinkley’s polymers having inherent viscosity of about 0.15 to 0.6 to overlap in scope with the claimed weight average molecular weight of  “larger than 50,000 g/mole”.
Given the generic teaching in Pinkney, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to formulate compositions comprising a (meth)acrylic polymer, said polymer having any inherent viscosity within the disclosed range of 0.15 to 0.6. Additionally, in view of the teaching in Lin, a skilled artisan would reasonably expect the weight average molecular weight of poly(methyl methacrylate) or a copolymer of methyl methacrylate having an inherent viscosity within the range of 0.15 to 0.6 to overlap in scope with the claimed molecular weight limitation, absent evidence to the contrary. Furthermore, a skilled artisan would reasonably expect Pinkney’s compositions comprising claimed components, prior to onset of curing/hardening reaction, to have a dynamic viscosity within the claimed range or of overlapping scope, because inherent viscosity/molecular weight of the polymer as well as the amount of monomer in the composition, both factors are capable of influencing the dynamic viscosity, absent evidence to the contrary. To that end, Pinkney teaches broad ranges for the inherent viscosity and monomer amount in the composition. The burden is shifted to Applicants to establish that the claimed molecular weight limitation and the claimed dynamic viscosity limitation are mutually exclusive of those within the scope of Pinkney, or alternatively, to provide evidence for the criticality of these claimed limitations to establish nonobviousness. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). It is further noted that the limitation “for implementing an impregnation process of a fibrous substrate, wherein said fibrous substrate is made of long fibers having an aspect ratio of at least 1000” recited in claim 1 is deemed an intended use of the impregnation liquid. Given that the cited combination obviates the limitations as set forth in the body of claim 1, a skilled artisan would reasonably expect Pinkney’s compositions which overlap in scope with the claimed syrup to be capable of being used in an impregnation process of long fibers as in claimed invention, absent evidence to the contrary.
With regard to claims 2 and 17, in addition to discussion in paragraphs 5 and 6 above,  Pinkney’s teaches for e.g., composition A (col. 11, lines 5-20) comprising: polymer at 33.34 wt.%, a methyl methacrylate monomer at 51.81 wt.%, an initiator (55% benzoyl peroxide) at 3.26 wt.%, an activator (N,N-dimethyl-p-toluidine) at 0.296 wt.%, i.e. 2960 ppm, and a filler (i.e. TiO2) at about 16 wt.%. Additionally, the general disclosure teaches broad ranges for the claimed components (col. 2, lines 29-72, ref. claim 1).
With regard to claims 3-5, Pinkney teaches methyl methacrylate homopolymer (i.e. comprise 100% methyl methacrylate units), and methyl methacrylate copolymer comprising up 50% by wt. of copolymerizable unsaturated monomers, i.e. encompasses 0.3-10% by wt. (col. 2, lines 29-34, col. 3, lines 9-57, Examples, ref. claims 3, 4).
With regard to claim 6 and 7, Pinkney teaches methyl methacrylate copolymers comprising alkyl (meth)acrylate monomers having 4 to 16 carbon atoms, including methyl acrylate and ethyl acrylate as copolymerizable unsaturated monomers (col. 3, lines 15-24).
With regard to claim 8, Pinkney teaches methyl methacrylate homopolymer and copolymers of methyl methacrylate having an inherent viscosity of about 0.15 to 0.6, as determined at 20oC in chloroform solution as a concentration of 0.5 g/dl (col. 3-4, bridging paragraph, Example 2 that relies on polymer of Example 1). The secondary reference to Lin discloses a plot of inherent viscosity of PMMA as a function of molecular weight for PMMA, i.e. the molecular weight of  PMMA increases linearly with inherent viscosity (Figure 1), with a molecular wt. of about 100,000 as corresponding to an inherent viscosity of about 0.3. Thus, a skilled artisan would reasonably expect Pinkney’s methyl methacrylate homopolymer homopolymer and copolymers to have weight average molecular weight of overlapping scope, absent evidence to the contrary.
With regard to claims 9-11, Pinkney teaches methyl methacrylate monomer, and a monomer mixture comprising at least 50 wt.% methyl methacrylate (col. 4, lines 12-49).
With regard to claims 12-15, Pinkney teaches a peroxide, such as benzoyl peroxide, in an amount of about 1 to 10% by wt. of polymerizable monomer, i.e. about 10,000 to 100,000 ppm (col. 6, lines 39-55).
With regard to claims 16, Pinkney teaches tertiary amines, including claimed N,N-dimethyl-p-toluidine and N,N-dihydroxyethyl-p-toluidine (col. 6-7, bridging paragraph).
With regard to claim 18, Pinkney teaches compositions comprising paraffin wax, and optionally a plasticizer, i.e. capable of functioning as a lubricant/improving fluidity and /or plasticity (read on lubricants). 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinkney et al. (US 3,637,559), as evidenced by Turner et al. (US 4,386,000 A), and in view of Lin et al. (US 6,362,271 B1) and Chang (EP 029 593 A1).
The discussions with regard to Pinkney, Turner and Lin from paragraphs 6-12 above are incorporated herein by reference. Pinkney teaches that the compositions are useful for coating a wide variety of substrates (col. 7, lines 46-50).
Although the combination of Pinkney, Turner and Lin is silent with regard to the claimed additive (col. 7, lines 46-64), Chang teaches liquid coating compositions based on an acrylic polymer, inert solvent, an ultraviolet light stabilizer (reads on UV stabilizer) and an antioxidant (reads on thermal stabilizer) as providing for significantly increased weatherability and durability of finishes (Ab., page 3, lines 16-32). Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further include an ultraviolet light stabilizer and an antioxidant in Pinkney’s coating formulations to provide for advantages as taught in Chang.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,131,768 B2 (reference patent), in view of JP05078545 A (machine translation, ‘545 reference, of record).
Patented claims 1, 12-14 are as follows:

    PNG
    media_image2.png
    412
    439
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    286
    448
    media_image3.png
    Greyscale

Thus, the cited reference claims teach an impregnation liquid comprising a (meth)acrylic homopolymer or copolymer of methyl methacrylate (i.e. polymer with 100% methyl methacrylate (MMA) or 70-99.7 wt.% MMA), a (meth)acrylic monomer having a viscosity as in the presently claimed invention. It is noted the reference claims do not recite a metal based catalyst as an essential component of the syrup.
The patent reference claims are silent with regard to (1) a syrup composition comprising an initiator, an inhibitor and an activator as in the claimed invention (instant claim 1).
JP ‘545 reference is drawn to curable syrup composition comprising a (meth)acrylate polymer or copolymer (C) of a monomer such as methyl methacrylate, polymerizable monomers (A), (B) and (D)), a polymerization inhibitor (F), a curing agent and a curing accelerator such as an aromatic tertiary amine (reads on activator) (Ab, ref, claims 1, 3, [0011, 0019, 0022, 0023]). The reference teaches a curing agent, such as an organic peroxide such as benzoyl peroxide or ethylene methyl ketone peroxide (reads on initiator), and a curing accelerator, such as an aromatic tertiary amine, as redox catalysts for curing the compositions, an amount of 0.2 to 0.6 parts by wt. of aromatic amine accelerator based, per 100 parts by wt. of (A) to (D), an amount of (A) and (B) is preferably 60 to 90 parts per 100 parts of (A) to (D), an amount of (D) at 0.1 to 10 parts by weight [0012], that an accelerator is advantageous for controlling the rate of radical generation [0022-0026], and an inhibitor (F) for adjusting the storage stability and curing rate [0019]. It is further noted that (A), (B) and (D) may all be (meth)acrylic monomers [0005-0008, 0013]. Given the teaching in JP ‘545 on peroxide catalysts for curing the polymer-in-monomer compositions and the advantages of an inhibitor and an accelerator (i.e. an activator) in the curable compositions, it would have been obvious to one of ordinary skill in the art to include a peroxide initiator, an inhibitor and an activator in amounts prescribed in JP ‘545 in the syrup compositions of patent reference claims, and thereby arrive at pending claim 1. For instance, JP ‘545 teaches 0.1 to 10 parts by weight per 100 parts by mass of (A-(D). The calculated amount of accelerator in ppm based on wt. of (meth)acrylic monomer in a syrup is about 2857 ppm. As stated in paragraph 9 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
With regard to claims 3-7, the claimed limitations are obviated by patent claims 12-16.
 With regard to claim 8, the limitation “greater than 50,000” in reference patent claim 1 also encompasses larger than 100,000.
With regard to claims 9-11, reference patent claims 17-20 meet the claimed limitations.
With regard to claims 12-16, the claimed limitations are obviated by JP ‘545 [0022-0026].
With regard to claims 2 and 17, the claimed limitations are obviated by patent claims 20-24, in view of JP’545 portions cited above.
With regard to claim 18, patent claim 1 recites claimed species.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,500,339 B2 (reference patent), in view of JP05078545 A (machine translation, ‘545 reference).
Patent reference claims 1, 7-9 and 16 are as follows:

    PNG
    media_image4.png
    513
    470
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    601
    487
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    239
    479
    media_image6.png
    Greyscale

Thus, cited reference claims teach an impregnation liquid comprising a (meth)acrylic homopolymer or copolymer of methyl methacrylate (i.e. polymer with 100% MMA or 70-99.7 wt.% MMA) at 5-59.99 wt.%, a (meth)acrylic monomer at 30 to 89.99 wt.%, 0.01 to 5 wt.% of an initiator, 0 to 1 wt.% of an activator, and having a viscosity as in the presently claimed invention. It is noted the reference claims do not recite a metal based catalyst as an essential component of the syrup.
The patent reference claims are silent with regard to syrup compositions comprising an a )meth)acrylic polymer of claimed molecular weight, further including an inhibitor as in the claimed invention.
It is noted that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). The patent discloses polymers having a wt. average molecular weight of larger than 50,000 (col 7, lines 63-65).
Additionally, the discussion with regard to JP ‘545 reference above in paragraph 28 above is incorporated herein by reference.
Given the teaching in the patent disclosure polymers having a wt. average molecular weight of larger than 50,000, and the teaching the JP reference that including an inhibitor (F) in the curable compositions enables adjusting the storage stability and curing rate [0019], it would have been obvious to a skilled artisan to formulate the syrup of reference claims by including a polymer having a weight average molecular weight larger than 50,000, and further including an inhibitor, and thereby arrive the pending claims 1-5, 8-11, 15 and 17.
With regard to claims 6 and 7 , the claimed limitations are met by reference patent claim 9.
With regard to claims 12-14, the limitations are obviated by ref. patent claims 11 and 12.
With regard to claim 16, JP ‘545 reference [0022-0026] teaches the claimed limitation.
With regard to claim 18, it is noted the reference claim 16 is open to additives and the patent disclosure teaches additives of overlapping scope (col. 12, lines 17-21).

Response to Arguments
In view the amendment and arguments dated 6/10/22, the 112 rejection and the prior art rejections of record are withdrawn and new grounds of rejections are presented herein above. Applicant’s arguments concerning Munn-Kato combination is moot in view of the withdrawal of the rejections. Additionally, Examiner acknowledges Applicant's request that double patenting rejections be held in abeyance. However, per MPEP 804 (I) (B) (1), only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, the double patenting rejections will be maintained until such time that Applicants address the obviousness-type double patenting rejection and the arguments are either persuasive or a terminal disclaimer is filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762